          Case 1:20-cv-02472-AJN Document 21 Filed 03/25/20 Page 1 of 1


                                                                                                3/25/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Josefina Coronel, et al.,

                         Petitioners-Plaintiffs,
                                                                    20-cv-2472 (AJN)
                 –v–
                                                                         ORDER
  Thomas Decker, et al.,

                         Respondents-Defendants.


ALISON J. NATHAN, District Judge:

       A hearing on Petitioners-Plaintiffs’ application for an order to show cause on their

motion for a temporary restraining order is hereby scheduled for March 26, 2020 at 11:30 a.m.

The hearing will be held by telephone. At 11:30 a.m., the parties shall call into the Court’s

dedicated conference line at (888) 363-4749, and enter Access Code 919-6964, followed by the

pound (#) key.

       By 8 a.m. on March 26, 2020, the Government shall file a written response to Petitioners-

Plaintiffs’ motion for a temporary restraining order.

       SO ORDERED.


               25 2020
Dated: March _____,
       New York, New York



                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
